Citation Nr: 1300351	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for liposarcoma, to include as a result of toxic herbicide and ionizing radiation exposure.

2. Entitlement to service connection a residuals of a splenectomy, to include as secondary to liposarcoma.

3. Entitlement to service connection for residuals of a muscle resection, to include as secondary to liposarcoma.

4. Entitlement to service connection for residuals of a colon resection, to include as secondary to liposarcoma.

5. Entitlement to service connection for residuals of a nephrectomy, to include as secondary to liposarcoma.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1988.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011.  A transcript of those proceedings has been associated with the file.  

Since this claim was certified on appeal, the Veteran has submitted additional evidence which has not been considered by the RO.  However, he has waived RO consideration of that evidence, and the Board may proceed in adjudication of his claims.  38 C.F.R. § 20.1304(c) (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
In an August 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for liposarcoma, but denied the underlying claim for service connection for this disability-as well as the remaining issues on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in August 2012 and remanded the case in order further development.  The Veteran was also granted leave to present additional evidence.

In compliance with the Court's instructions, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran served in the U.S. Air Force from July 1967 to April 1988.  He has been treated for metastatic dedifferentiated retroperitoneal liposarcoma since 1999, which has involved resections of cancerous growths in 1999, 2002, and 2009, as well as chemotherapy.  In September 2007, he submitted a claim seeking service connection for this disorder, as well as for the residuals he experiences following resections of portions of the surrounding musculature, colon, spleen and kidneys.   

The Veteran asserts that his liposarcoma is due to the toxic herbicide and ionizing radiation exposure he experienced while stationed on Johnston Atoll, a small land mass approximately 860 miles west of Hawaii, for the period from November 1972 to November 1973.  His personnel records confirm that he was stationed at Johnston Atoll during this period.  Although most of the Veteran's arguments have been directed toward his claimed toxic herbicide exposure, additional development is required to address the possibility that he was exposed to ionizing radiation while on Johnston Atoll and that such exposure, if any, may have contributed to his liposarcoma.  

In particular, the evidence in the claims file and other open-source publications indicate that Johnston Atoll was one of the test sites for Operation DOMINIC, a series of atmospheric nuclear detonations that were conducted at various locations in the Pacific Ocean in 1962.  The tests specifically conducted on Johnston Atoll (which were designated Operation FISHBOWL) included an incident where the nuclear warhead and transport missile exploded on the launch pad, causing significant damage to the pad as well as extensive alpha particle contamination.  See Defense Nuclear Agency, Operation Dominic I, 1962 (February 1983) (available at http://www.dtra.mil/documents/ntpr/historical/ T24298.pdf).  

It is true that service connection is warranted on a presumptive basis for certain disorders when the evidence establishes that a veteran participated in a "radiation risk activity," which includes on-site participation in, or within six months following, an atmospheric nuclear detonation.  38 C.F.R. § 3.309(d)(3) (2012).  Operation DOMINIC is one of the atmospheric tests specifically enumerated in this section.  However, the Veteran was not at Johnston Atoll until 1972, and approximately 10 years after these tests.  Therefore, he is not a "radiation-exposed veteran" for purposes of this section.  Indeed, as part of the Court's August 2012 remand, he has acknowledged that he is not entitled to service connection under this section.  

However, service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. § 3.311(b).  As a form of cancer, liposarcoma is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2) (2012).  However, the Veteran has no record of ionizing radiation exposure.

Nevertheless, such exposure is a possibility, given the historical evidence that certain areas of Johnston Atoll were heavily contaminated following nuclear test malfunctions.  Therefore, in accordance with 38 C.F.R. § 3.311(a), his information should be forwarded to the appropriate organizations, to include Defense Threat Reduction Agency (DTRA) and the Department of the Air Force, in order to determine the nature and amount of his exposure.  See also VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.1.H.32 (December 26, 2012).  
If exposure is shown, the claim should be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. §§ 3.311(b) and (c). 
In addition to the above development, the Board notes that the Veteran has not received VCAA notice informing him of how service connection may be established as secondary to a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  In order to prevent any potential prejudice, he should be provided with such notice and an opportunity to submit additional evidence if he desires. 

Although this required development relates to his possible exposure to ionizing radiation, the Veteran may still submit evidence in support of his claim based on any avenue of entitlement, to include as due to herbicide exposure or as directly related to his active duty service.  

As for the residuals that the Veteran asserts are secondary to his liposarcoma, these claims are unable to be adjudicated at this point, as they rely in part on the results of this required development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice letter pertaining to the issues on appeal (as are listed on the title page of this Remand).  The correspondence forwarded to the Veteran should include the criteria necessary to substantiate claims for service connection on direct, and secondary, bases.  

2.  Afford the Veteran the opportunity to submit any additional evidence he may wish to submit, including any information related to his claimed herbicide and ionizing radiation exposure, as well as any non-VA treatment he has received for his claimed disorders which has not already been associated with the claims folder.  [If the Veteran has received treatment from any VA facility, such record should also be acquired.]  

3.  Acquire all necessary information regarding the Veteran's service on Johnston Atoll from 1972-1973, including an inquiry of any relevant information that may be in the possession of the Department of the Air Force.  

When all necessary information is acquired, forward this information to the DTRA in order to determine the estimated type and amount of ionizing radiation the Veteran was exposed to while stationed at Johnston Atoll.  

Based on the DTRA response, the RO should undertake all necessary development regarding the potential effect of such ionizing radiation exposure on his liposarcoma.  In particular, if the DTRA determines that the Veteran was exposed to ionizing radiation while in service, the claims folder should be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b), (c).  

4.  When the above development is completed, readjudicate the issues on appeal (as are listed on the title page of this Remand).  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


